UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:
                                                    Case No. 19-20905
The Diocese of Rochester,
                                                    Chapter 11
                       Debtor.


              MOTION OF R.O. FOR RELIEF FROM THE AUTOMATIC STAY

         R.O. (the “Movant”) filed a Sexual Abuse Claim against The Diocese of Rochester (the

“Debtor” or the “Diocese”) and brought a claim against other defendants in a separate lawsuit

filed in Monroe County Supreme Court (Index No. E2020004964), naming St. Bridget Church

and School (now d/b/a Immaculate Conception-St. Bridget’s) and the Sisters of St. Joseph of

Rochester (the “Clergy Abuse Action”). The Movant, a child sexual abuse claimant in the

above-captioned Chapter 11 case, by and through his undersigned counsel, hereby moves (this

“Motion”) this Court for an Order granting relief from the automatic stay pursuant to section 362

of the Bankruptcy Code to allow the Movant to proceed to judgment on the grounds set forth

below:

                                          Background Facts

         1.     The Diocese of Rochester filed a petition for relief under Chapter 11 on

September 12, 2019 (the “Petition Date”).

         2.     The Petition Date was less than one month after the New York Child Victims Act

opened a window period for child sexual abuse survivors to file claims. Therefore, the Movant

did not have an opportunity to file a lawsuit against the Diocese prior to the Petition Date. The

Movant filed the Clergy Abuse Action against the other defendants and filed a related proof of

claim in the Debtor’s bankruptcy case.
       3.      On or about August 10, 2020, the Movant timely filed Sexual Abuse Proof of

Claim No. 396 against the Diocese.

       4.      The Clergy Abuse Action and the related Sexual Abuse Claim seek damages

against the Debtor and other parties on account of clergy child sexual abuse by an individual for

whom the Diocese and the other parties were responsible.

       5.      The Clergy Abuse Action is pending in Monroe County Supreme Court (Index

No. E2020004964), subject to the Agreed Stipulation and Order Pursuant to 11 U.S.C. §105(a)

Staying Continued Prosecution of Certain Lawsuits [Docket No. 452]. The claim set forth in the

Clergy Abuse Action is unliquidated.

                                           Relief Requested

       6.      The Movant respectfully requests relief from the automatic stay for cause

pursuant to 11 U.S.C. § 362(d) to prosecute the Clergy Abuse Action against the Diocese and all

other defendants to such action. The Movant will amend the complaint in the Clergy Abuse

Action to include the Diocese as a defendant if this Motion s granted. The Movant seeks stay

relief to prosecute the Clergy Abuse Action and obtain a judgment therein.         However, the

Movant will not seek to enforce such judgment, subject to further order of the Court.

                                       Basis for Relief Requested

       7.      Relief from the automatic stay should be granted because cause exists as set forth

in (a) the Joinder of the Official Committee of Unsecured Creditors in Motions for Relief from

Automatic Stay (the “Joinder”) and (b) the Memorandum of Law in Support of Motions for

Relief from Automatic Stay (the “MOL”), filed concurrently with this Motion, and any related

declaration or reply pleadings and such other arguments or evidence as may be adduced at the




                                                2
hearing hereon. The Joinder, the MOL and all exhibits or attachments thereto are incorporated

herein by reference for all purposes as though set forth fully herein.

       8.      The Movant hereby waives his right to an automatic termination of the stay which

would otherwise be granted pursuant to 11 U.S.C. § 362 (e) after the expiration of thirty (30)

days from the date of his request for relief under 11 U.S.C. § 362 (e).

       WHEREFORE, Movant requests that this Court issue an Order (a) granting relief from

the automatic stay as requested herein and in the Joinder and (b) such other and further relief as

the Court deems just and proper.



                                              MARSH LAW FIRM PLLC


                                              By
                                                   James R. Marsh
                                                   jamesmarsh@marsh.law
                                                   31 Hudson Yards, 11th Floor
                                                   New York, NY 10001
                                                   Phone: (212) 372-3030




                                                   3
